Swayze, J.
(dissenting). The verdict was in excess of the full amount of the plaintiff’s claim and interest. It is manifest that the jury meant to award the plaintiff all he claimed, and under the charge of the judge they were bound io allow interest. T think we ought to presume that they did so and that the excess onty arose from mistake, and we ought not to be governed by what one juror says as to their method of reaching (heir result. The right of the judge to permit the plaintiff to waive the excess rather than submit to a new trial is settled. Mr. Justice Kalisch requests me to say that he concurs in this dissent.
For affirmance — Swayze, Parker, Kaetscii, JJ. 3.
For reversal — The Cittee Justice, Garrison, Mtnturn, Yredenburgh, Congdon, White, Teriiunb, TIbppen-HKIMER, JJ. 8.